Citation Nr: 0634088	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  05-03 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from February 1943 to October 
1945.

Initially, the Board of Veterans' Appeals (BVA or Board) 
notes that in his original claim on appeal, the veteran 
sought an evaluation in excess of 30 percent for his PTSD.  
Thereafter, a February 2005 rating decision increased the 
rating for his disorder to 50 percent, effective from June 
2003.  The veteran has continued the appeal.  The Board 
further notes that since the veteran filed a notice of 
disagreement with the rating decision that assigned the 
original rating for this disability, it will be necessary for 
the Board to consider entitlement to an increased rating from 
the date of the establishment of service connection for PTSD.  
Fenderson v. West, 12 Vet. App. 119 (1999).  


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the Board believes that additional VA examinations 
are necessary to fairly decide the veteran's appeal.

While the Board recognizes that it was the opinion of the 
September 2003 VA PTSD examiner that the veteran's 
psychiatric problems did not prevent him from getting 
employment, the examiner noted at that time that the veteran 
had moderate symptoms of PTSD.  However, VA outpatient 
treatment records dated in and after May 2005 reflect 
findings of moderate to severe symptoms of PTSD.  This 
suggests that the veteran's PTSD may have increased in 
severity.

In addition, the veteran recently submitted a statement from 
private physician, Abe Elson, M.D., who opined that the 
veteran's inability to work was not primarily due to heart 
disease, thus implying that the veteran's PTSD and other 
service-connected disability may also be significantly 
affecting his employability.  

Consequently, the Board finds that since the veteran's 
primary service-connected disability of PTSD has recently 
been evaluated as moderate to severe, the Board finds that 
the veteran should be afforded with a new examination to 
determine the current level of severity of his PTSD, and 
whether the veteran is unemployable as a result of this 
disability.  The Board is also of the opinion that the 
veteran should be afford an examination of his cold injury 
residuals to determine the affect those two disabilities have 
on the veteran's capacity for performing substantially 
gainful employment.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following action:

1.  The veteran should be afforded a 
psychiatric examination to ascertain the 
severity and manifestations of his PTSD.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review 
and the examination, the examiner is 
requested to offer an opinion as to the 
degree of functional impairment the 
veteran's PTSD produces in his capacity 
for performing substantially gainful 
employment and whether such employment is 
possible given the severity of the PTSD.  
A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

2.  The veteran should be afforded an 
examination of his feet ascertain the 
severity and manifestations of his cold 
injury residuals.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, and 
following this review and the 
examination, the examiner is requested to 
offer an opinion as to the degree of 
functional impairment the veteran's cold 
injury residuals of the feet produces in 
his capacity for performing substantially 
gainful employment and whether such 
employment is possible given the severity 
of those disabilities.  A clear rationale 
for all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                  
_________________________________________________
	RAYMOND F. FERNER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



